                        UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW HAMPSHIRE

Jennifer Artesi

         v.                                    Case No. 19-cv-214-AJ

DeMoulas Super Markets, Inc.,
d/b/a Market Basket, and
Dennis Labatte

                                   ORDER

     Plaintiff Jennifer Artesi 1 has sued her former employer,

DeMoulas Supermarkets, Inc., d/b/a Market Basket (“DeMoulas”),

alleging that DeMoulas terminated her employment in 2017 in

violation of the Americans with Disabilities Act (“ADA”), 2 the

Family and Medical Leave Act (“FMLA”), 3 and the New Hampshire

Law Against Discrimination (“NHLAD”). 4     Artesi has also sued her

former supervisor, Dennis Labatte, for aiding and abetting

discrimination, in violation of the NHLAD.       Before the court is

defendants’ motion for summary judgment (Doc. No. 16), to which

the plaintiff has objected (Doc. No. 18), as well as a reply

(Doc. No. 20) and surreply (Doc. No. 22).       See Fed. R. Civ. P.




     1Plaintiff was known by her maiden name, Jennifer Tapscott
during a portion of the time period relevant to this lawsuit.
For the sake of clarity, the court will use her married name
throughout this order.

     42 U.S.C. § 12101, et seq.
     2


     329      U.S.C. § 2601, et seq.

     N.H. Rev. Stat. Ann. § 354-A.
     4
56.   After reviewing the parties’ legal memoranda and voluminous

exhibits, the court finds that there are genuine issues of

material fact as to plaintiff’s claims of failure to accommodate

her disability (asserted within Counts I and II) and retaliation

(Count VI) under the ADA and the NHLAD, as well as her claim

against Labatte (Count V).    Summary judgment is therefore denied

as to those claims.    Defendants’ motion is otherwise granted.



                    I. Summary Judgment Standard

      “The court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”   Fed. R.

Civ. P. 56(a).    The moving party must “assert the absence of a

genuine issue of material fact and then support that assertion

by affidavits, admissions, or other materials of evidentiary

quality.”   Mulvihill v. Top-Flite Golf Co., 335 F.3d 15, 19 (1st

Cir. 2003).   “A genuine issue is one that could be resolved in

favor of either party, and a material fact is one that has the

potential of affecting the outcome of the case.”   Vera v.

McHugh, 622 F.3d 17, 26 (1st Cir. 2010) (internal quotation

marks omitted).

      Where, as here, the plaintiff has the ultimate burden of

proof, once the movant has made the requisite showing, she can

no longer “rely on an absence of competent evidence, but must



                                 2
affirmatively point to specific facts that demonstrate the

existence of an authentic dispute.”     Torres–Martínez v. P.R.

Dep’t of Corr., 485 F.3d 19, 22 (1st Cir. 2007).     That is, the

plaintiff “‘may not rest upon the mere allegations or denials of

[the] pleading, but must set forth specific facts showing that

there is a genuine issue’ of material fact as to each issue upon

which he would bear the ultimate burden of proof at trial.”

Santiago-Ramos v. Centennial P.R. Wireless Corp., 217 F.3d 46,

52–53 (1st Cir. 2000) (quoting Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 256 (1986)).

     As it is obligated to do in the summary judgment context,

the court “rehearse[s] the facts in the light most favorable to

the nonmoving party (here, the plaintiff), consistent with

record support,” and gives them “the benefit of all reasonable

inferences that those facts will bear.”     Noviello v. City of

Boston, 398 F.3d 76, 82 (1st Cir. 2005) (internal citation

omitted).



                             II.   Background 5

A.   Derogatory comments

     Plaintiff worked at DeMoulas from approximately 1990 until

her separation from employment in 2017.     Complaint (Doc. No. 1-



     5 The court will note additional background facts more
specifically related to particular claims in its discussion of
those claims.

                                   3
1) ¶ 8.   During most of the relevant time period, plaintiff

worked at the DeMoulas store in Somersworth, New Hampshire,

after working at the Rochester, New Hampshire location until

2006.   Id. ¶ 11.

     Artesi’s transfer followed a verbal dispute with defendant

Labatte, who was then a co-worker.   In April or May of that

year, Labatte suggested that Artesi had lied about an absence

being illness-related.   Following another heated conversation

regarding Labatte’s comments about Artesi’s style of pants,

Labatte caused Artesi to be transferred to the Somersworth

location.   Id.

     Labatte resumed making negative comments toward Artesi when

he was transferred to the Somersworth store in 2012.   On his

first day at the new location, he asked a manager, in Artesi’s

presence “How many times does she call in [sick] each week?”

Id. ¶ 12.

     In 2014, Labatte, by then the Somersworth store manager,

made the following comments to Artesi:

     -- “You’re all worn out . . . Too old,” which he said
     to her one time;

     -- “If you had a kid, it wouldn’t be right,” which he
     said to her one time; and,

     -- “Good morning ladies. Oh, you too Jenn,” which he
     said to her on at least a monthly basis after surgery
     which rendered her infertile.




                                 4
Affidavit of Jennifer Artesi (“Artesi Aff.”) (Doc. No. 18-2)

¶ 7.

       In 2016, after Artesi had been out of work after a

hysterectomy, Labatte made the following comments:

       -- “What are you good for now?”, in front of two of
       her female co-workers; and,

       -- “What guy would want you now?”, which he said to
       her one time.

Id. ¶ 10.

       In addition, after Artesi returned to work after her

wedding in September 2016, Labatte said the following to her:

       -- “You’ll always be Tapscott” (her maiden name) which
       he said one time;

       -- Referring to her marriage, “How long do you think
       it’s going to last? It won’t be long.”

       -- Referring to her new husband, “Poor guy,” which he
       said with her co-workers present.

Id. ¶ 11.

       And, after her termination, Artesi was told by her

supervisor, Mandy Barnum, that Labatte said:

       -- “Her husband is using her for her insurance”;

       -- “She’s had so many relationships. She’s a slut.”;

       -- “Ms. Artesi has an alcohol problem”;

       -- “I think she’s drinking during lunch”;

       -- When she had lunch with a male co-worker: “What’s
       up with those two? I think they have something going
       on”;

       -- “I want her gone”;


                                  5
     -- “She’s a hypochondriac.”

Id. ¶ 12.



B.   Medical Leave

     Artesi requested and received medical leave on several

occasions during her employment at DeMoulas.    At issue in this

case is leave she took in December 2016 and January 2017.

     In late December 2016, Artesi was admitted to the Palm

Partners residential treatment/rehabilitation center in West

Palm Beach, Florida, where she stayed from December 29, 2016

through January 3 or 4, 2017.   Id. ¶ 15.   On or about December

29 or 30, 2016, Artesi, whose phone access was restricted, was

allowed to call her husband, John Artesi, and asked him to call

DeMoulas to let them know she was hospitalized.     Id. ¶ 17.    John

Artesi phoned DeMoulas on the morning of December 30, 2016.

Affidavit of John Artesi (“John Artesi Aff.”) (Doc. No. 18-12 ¶

5.   He informed David James, whom he believed to be his wife’s

co-worker, that his wife was very ill, had been

Hospitalized, and would not be in to work.    Id.   Although Artesi

had asked her husband to speak to her supervisor, Mandy Barnum,

James told him that Barnum was not yet at work.     Id.   John

Artesi called back a short time later and spoke again with Mr.

James, who again told him that Barnum was not in yet.      Id.   John

Artesi reiterated that his wife had been hospitalized and would


                                   6
not be in to work.    Id.   James agreed to relay this information

to Barnum.   Id.    On January 3, 2017, a letter written by one of

plaintiff’s treatment providers, Dr. David Yarian of Berwick,

Maine, was delivered to DeMoulas.       Yarian’s letter indicated

that Artesi was “currently in the hospital” in Florida with an

unknown discharge date, and that she would be “out of work from

this date until further notice.”       (Doc. No. 18-6).

      On or about January 4, 2017, Artesi transferred to a

different treatment facility, G&G Healthcare Services in Miami,

Florida.   Artesi Aff. (Doc. No. 18-2) ¶ 16.      Also on or about

January 4, 2017, Jeannine Miller, Artesi’s case worker at G&G,

told her she contacted Rachel Joyce in DeMoulas’ human resources

department and requested FMLA paperwork on her behalf.       Id. ¶

18.

      On January 9, 2017, Joyce faxed Miller a letter with FMLA

forms to complete.    Of particular relevance, the letter states,

“We would like to make you aware, if this is approved leave, you

only have one week of FMLA leave available.”       Id. (Doc. No. 18-

7).   Artesi asserts she did not see the letter accompanying the

forms, nor did Miller discuss it with her.       Artesi Aff. (Doc.

No. 18-2) ¶ 29. 6   Dr. Gonzalo Quesada, a Florida psychiatrist




      In addition to notifying Artesi that she had only one week
      6

of leave left, the letter indicated that Joyce was responding to
Artesi’s request for a medical leave of absence and contained
information regarding DeMoulas’ FMLA policy. It also asked for

                                   7
treating Artesi, completed the FMLA paperwork.      Miller faxed the

form and a medical records release signed by Artesi to DeMoulas

on January 12, 2017.    Dr. Quesada indicated that Artesi was

unable to perform any of her job functions as a result of

needing residential treatment and would be out of work from

December 30, 2016 to February 6, 2017.     (Doc. No. 18-8).

       On the following day, January 13, 2017, Joyce mailed

DeMoulas’ approval of Artesi’s FMLA leave to Artesi’s New

Hampshire home.    (Doc. Nos. 16-11, 18-9).    The cover letter

notes that Artesi’s leave “commenced on:      December 30, 2016.

The one-week allotment ended on January 7, 2017.”      (Doc. No. 16-

11).    The letter further stated that if Artesi “did not return

to your employment effective:    January 23, 2017, the maximum

time limit for this FMLA leave will be expired.”      Id.    Finally,

the letter indicated that Artesi’s “employment status with

[DeMoulas] will be at the discretion of the company.        Your

position has been maintained during your FMLA leave and your

rights will be exhausted.”    Id.   The approval form itself

indicated that only one week of FMLA leave was allotted to

Artesi’s absence, commencing December 30, 2016.      Id.

       Artesi was hospitalized in Florida at this time and did not

learn of the correspondence from DeMoulas until her return to




Artesi to return the form with medical documentation regarding
her illness.

                                    8
New Hampshire in early February.       Artesi Aff. (Doc. No. 18-12 ¶¶

30-31.    Although her husband collected her mail, it was not his

practice to open it because he considered it to be a crime.          Id.

¶ 27; John Artesi Aff. (Doc. No. 18-12) ¶ 12.

      Artesi remained at G&G Healthcare Services until February

8, 2017, 7 at which time she returned to New Hampshire.       Mr.

Artesi phoned DeMoulas on February 10, 2017.       Id. ¶ 7.     He

informed Labatte that Artesi had been released from the hospital

but had not yet been cleared to return to work.      Id.   He also

told Labatte that she was hoping to return to work a couple of

weeks later.   Id.   According to Mr. Artesi, Labatte said he had

not heard anything from Artesi for eight weeks.      Id.   On

February 22, 2017, a letter to DeMoulas from Dr. Yarian

indicated that Artesi could return to work at full capacity on

March 6, 2017.    (Doc. No. 16-12).

      On or about February 28, 2017, Artesi called DeMoulas and

spoke with Assistant Store Manager Jerry Paquette to find out

when she was scheduled to work.    Artesi Aff. (Doc. No. 18-2) ¶

35.   Paquette told Artesi that he believed she was on the

schedule but that she would need to speak with Defendant Labatte

for confirmation.    Id.   Given Labatte’s prior hostile treatment,




      Artesi left G&G for a brief time in early February to be
      7

treated for pancreatitis. Artesi Aff. (Doc. No. 18-2) ¶ 18.

                                   9
Artesi instead decided to come in to work on March 6, 2017, the

date her doctor released her to return to work.      Id.

      Shortly thereafter, Artesi received a letter dated March 1,

2017 from DeMoulas indicating that her insurance had been

terminated effective February 18, 2017.      Id. ¶ 36.   The letter

indicated that the reason for the insurance cancellation was

“Termination.”    (Doc. No. 16-13).     In response, Artesi contacted

Betsy Pelletier in DeMoulas’ human resources department.        Artesi

Aff. (Doc. No. 18-2) ¶ 37.      Pelletier directed Artesi to contact

her supervisor.    Id.    Artesi then asked if she had been fired,

to which Pelletier again directed her to contact her supervisor.

Id.

      Artesi reported for work on March 6, 2017.     She was

informed that she had been terminated from employment for

abandoning her job after January 23, 2017.      Artesi Aff. (Doc.

No. 18-1) ¶¶ 38-41.      Artesi commenced legal action against

DeMoulas by filing a charge of discrimination with the New

Hampshire Commission for Human Rights on June 22, 2017.        (Doc.

No. 16-14).




                                   10
                          III. Discussion

     Plaintiff’s complaint asserts five counts: disability

discrimination/hostile work environment and failure to

accommodate, in violation of the NHLAD, the ADA, and the ADA as

Amended (ADAAA) (Counts I and II); gender discrimination/hostile

work environment, in violation of the NHLAD and Title VII

(Counts III and IV); aiding and abetting discrimination, in

violation of the NHLAD (against Labatte only) (Count V);

retaliation, in violation of the NHLAD and the ADA/ADAAA (Count

VI); and violation of the FMLA (Count VII).    The court addresses

the FMLA claim first, before turning to the remaining counts.



A.   FMLA Violation (Count VII)

     Count VII alleges unlawful retaliation under the Family

Medical Leave Act (“FMLA”), 29 U.S.C. § 2601 et seq.    Artesi

asserts that her termination was a response to exercising her

right to leave under the FMLA.    Complaint (Doc. No. 1) ¶ 75. 8


     8Claims for violations of the FMLA generally fall into one
of two categories: interference or retaliation. See Colburn v.
Parker Hannifin/Nichols Portland Div., 429 F.3d 325, 330 (1st
Cir. 2005). Interference claims are rooted in the text of the
FMLA, which makes it “unlawful for any employer to interfere
with, restrain, or deny the exercise of” an employee’s FMLA
rights. 29 U.S.C. § 2615(a)(1). Although her objection to
defendants’ motion raises the specter of an interference claim,
Artesi’s complaint alleges only an FMLA retaliation claim. As
such, only the latter is before the court. See Asociación de
Suscripción Conjunta del Seguro de Responsibilidad Obligatorio
v. Juarbe-Jiménez, 659 F.3d 42, 53 (1st Cir. 2011) (“A plaintiff
may not amend her complaint through argument in a brief opposing

                                  11
DeMoulas maintains that the decision to terminate Artesi’s

employment was not based on her use of FMLA leave, but was

instead based on her continued absence after her FMLA leave

expired.    The undisputed record supports DeMoulas’ position.

     Employees covered by the Family Medical Leave Act are

entitled to take up to twelve weeks of qualifying leave in any

one-year period.     Employees who take FMLA leave are also

entitled to be restored to the same position or an equivalent

position upon return from leave.       Hodgens v. Gen. Dynamics

Corp., 144 F.3d 151, 159 (1st Cir. 1998).       The FMLA also forbids

an employer from retaliating against an employee for exercising

her FMLA rights.     Carrero-Ojeda v. Autoridad de Energía

Eléctrica, 755 F.3d 711, 719 (1st Cir. 2014) (citing Henry v.

United Bank, 686 F.3d 50, 55 (1st Cir. 2012)).

     To establish a claim for unlawful retaliation under the

FMLA, Artesi must demonstrate: (1) she availed herself of a

protected FMLA right; (2) she was adversely affected by an

employment decision; and (3) there was a causal connection

between her protected conduct and the adverse employment

decision.    Id.   Here, DeMoulas concedes, for the purposes of

this motion, that Artesi has satisfied the first two elements –

that she availed herself of a protected FMLA right and that she




summary judgment.”) (quoting Gilmour v. Gates, McDonald & Co.,
382 F.3d 1312, 1315 (11th Cir. 2004)).

                                  12
was adversely affected by an employment decision.        Her FMLA

claim thus depends on whether there is trial worthy evidence of

a causal connection between her termination and her taking FMLA

leave.

     Artesi can establish the required causal connection by

showing that DeMoulas intended to retaliate against her for

taking FMLA leave.    Id. at 722.    In cases where, as here, the

employee provides no direct evidence of retaliatory intent,

courts rely on the burden–shifting framework established in

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).        See

Pagán–Colón v. Walgreens of San Patricio, Inc., 697 F.3d 1, 9

(1st Cir. 2012).    Under the McDonnell Douglas framework, Artesi

must first establish a prima facie case of discrimination.

Hodgens, 144 F.3d at 160–61.    If she succeeds in establishing a

prima facie case, the burden shifts to DeMoulas to provide a

non-discriminatory reason for the adverse employment action. Id.

If DeMoulas satisfies this burden, the burden shifts back to the

Artesi to show that DeMoulas’ stated reason for the adverse

employment action was a pretext for discrimination.        Id.

     Here, given the temporal proximity between her FMLA leave

and her termination, the court assumes Artesi has met her prima

facie burden.   See Hodgens, 144 F.3d at 165. (“The prima facie

burden is quite easy to meet.”).         But Artesi’s FMLA case falters

at the next step.    DeMoulas argues that it terminated Artesi’s



                                    13
employment because she exhausted her FMLA leave on January 7,

2017, and did not return to work by the date to which DeMoulas

extended it – January 23, 2017.    It supports this assertion with

documentation related to Artesi’s leave earlier in 2016, (Doc.

No. 20-4), when she requested and received FMLA leave on two

occasions, totaling eleven weeks, between March and June 2016.

In approving the second segment of leave, DeMoulas indicated

that her then-current leave entitlement was “up to 5 weeks.”

Doc. No. 20-4 at 24.   This period of leave lasted four weeks.

See Return to Work Letter (Doc. No. 20-4) at 26.

     It is undisputed that DeMoulas calculates FMLA leave on a

“rolling” twelve-month period measured backward from the date of

any FMLA usage.   Thus, it is beyond dispute that the eleven

weeks of leave Artesi used in 2016 were properly considered in

the annual leave calculation at the time of her request for

leave in late 2016 and early 2017.     It is also undisputed that

Artesi was notified at least twice that she had one week of FMLA

leave remaining, and that an apparent extension of her FMLA

leave would expire on January 23, 2017.     In light of these

undisputed facts, the court finds that DeMoulas has met its

burden of showing a non-discriminatory reason for Artesi’s

firing.   See Robson v. Shaws Supermarkets, Inc., 411 F. Supp. 3d

58, 69 (D. Me. 2019) (noting that “an employer acts within its




                                  14
rights if it terminates an employee who fails to return to work

upon the expiration of FMLA leave”).

     Artesi’s attempts to demonstrate that DeMoulas’ stated

reason for her termination is pretextual are minimal and

unavailing.   She first asserts that DeMoulas’ intent can be

discerned from its decision to send the January 13, 2017 FMLA

notice to her New Hampshire home, when it knew that she was in

Florida.   DeMoulas, however, was unaware that plaintiff’s

husband would not open her mail, forward mail from her employer

to her, or contact her or her treatment facility to advise her

that she had received mail from her employer.   Under these

circumstances, mailing the notice to her home is not evidence of

nefarious intent.   Moreover, DeMoulas’ January 7, 2017

correspondence, which also noted her expiring FMLA leave, was

sent to Florida, but Artesi claims she didn’t see it.     Such an

attempt to whipsaw DeMoulas for sending information to both

Florida and New Hampshire is not a substitute for probative

evidence of retaliation.

     Ultimately, Artesi has failed to cite any record evidence

that suggests that DeMoulas’ decision to fire her was in

retaliation for taking FMLA leave.   Accordingly, DeMoulas is

entitled to summary judgment on Count VII. 9



     9While the proximity of her leave to her termination was
enough for the court to assume that Artesi had satisfied her
prima facie burden, proximity, standing alone, does not

                                15
B. Disability Discrimination (Counts I and II)

     In Counts I and II, Artesi claims that DeMoulas violated

the NHLAD and the ADA by creating a hostile work environment

related to her disabilities and by failing to accommodate her

disability by providing additional FMLA leave in 2017. 10   There

are two claims subsumed within each count, which the court

addresses individually. 11




establish causation. See Wright v. CompUSA, Inc., 352 F.3d 472,
478 (1st Cir. 2003) (finding that plaintiff established prima
facie case of retaliation under the ADA, but noting that
“chronological proximity does not by itself establish causality,
particularly if the larger picture undercuts any claim of
causation” (brackets and internal quotation marks omitted));
Hodgens, 144 F.3d at 170 (“[T]emporal proximity may give rise to
a suggestion of retaliation, [but] that suggestion is not
necessarily conclusive.” (brackets, citation, and internal
quotation marks omitted)).

      The parties agree that the analysis of Artesi’s claims is
     10

the same under the NHLAD and the ADA; thus, the court relies on
cases interpreting the ADA to assess both her state and federal
claims. See Posteraro v. RBS Citizens, N.A., 159 F. Supp. 3d
277, 288 (D.N.H. 2016); Gallagher v. Unitil Serv. Corp., No. 14-
cv-20-SM, 2015 WL 5521794, at *15 (D.N.H. Sept. 17, 2015); see
also Madeja v. MPB Corp., 149 N.H. 371, 378 (2003) (relying on
cases interpreting federal employment discrimination law to aid
interpretation of RSA 354-A).

      The court notes that plaintiff’s argument in response to
     11

defendants’ motion has complicated the court’s task. For
example, one section of her memorandum of law refers to “hostile
work environment based on disability and/or gender.” Pltff.
Mem. (Doc. No. 18-1) at 19. It should go without saying that
these are separate claims and should be addressed as such.

                                16
     1.   Hostile Work Environment

     To succeed on a hostile work environment claim based on

disability harassment, an employee must show that (1) she was

disabled, (2) she was subjected to a hostile environment, and

(3) the hostility was directed at her because of her disability.

See Quiles-Quiles v. Henderson, 439 F.3d 1, 5 & n.1 (1st Cir.

2006).    The employee must present evidence that the harassment

was “sufficiently severe or pervasive so as to alter the

conditions of [her] employment and create an abusive work

environment.”    Ponte v. Steelcase Inc., 741 F.3d 310, 320 (1st

Cir. 2014) (quoting Forrest v. Brinker Int'l Payroll Co., 511

F.3d 225, 228 (1st Cir. 2007)).

     Artesi’s hostile work environment claim is based on the

comments made by defendant Labatte when he was manager of the

Somersworth store, as described supra.    Defendants argue that

the evidence of alleged harassment in this case is insufficient

to constitute a hostile work environment based on Artesi’s

disability.    The court agrees.

     While there is “no mathematically precise test to determine

whether a plaintiff presented sufficient evidence that she was

subjected to a severely or pervasively hostile work

environment,” Pomales v. Celulares Telefónica, Inc., 447 F.3d

79, 83 (1st Cir. 2006) (internal quotation marks and alteration

omitted), she must show that her “workplace was permeated with



                                   17
discriminatory intimidation, ridicule, and insult that was

sufficiently severe or pervasive to alter the conditions of

[her] employment and create an abusive working environment.”

Quiles-Quiles, 439 F.3d at 7 (alterations omitted) (quoting

Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993)).     The

harassment must be “both objectively and subjectively offensive,

such that a reasonable person would find it hostile or abusive

and the victim in fact did perceive it to be so.”    Ponte, 741

F.3d at 320 (quoting Forrest, 511 F.3d at 228).

     Courts consider factors such as the “frequency of the

discriminatory conduct; its severity; whether it is physically

threatening or humiliating, or a mere offensive utterance; and

whether it unreasonably interferes with an employee’s work

performance.”   Noviello v. City of Boston, 398 F.3d 76, 92 (1st

Cir. 2005) (quoting Faragher v. City of Boca Raton, 524 U.S.

775, 787-88 (1998)).   “Case law is clear that simple teasing,

offhand comments, and isolated incidents (unless extremely

serious) will not amount to discriminatory changes in the terms

and conditions of employment to establish an objectively hostile

or abusive work environment.”   Colón-Fontánez v. Municipality of

San Juan, 660 F.3d 17, 44 (1st Cir. 2011) (internal quotation

marks omitted).   The court must “distinguish between the

ordinary, if occasionally unpleasant, vicissitudes of the

workplace and actual harassment.”    Id. (quoting Noviello, 398



                                18
F.3d at 92).   As this inquiry is necessarily fact-specific, the

determination is often reserved for a fact finder.      Pomales, 447

F.3d at 83 (citing Marrero v. Goya of P.R., Inc., 304 F.3d 7, 19

(1st Cir. 2002)).   Nevertheless, “summary judgment is an

appropriate vehicle for ‘polic[ing] the baseline for hostile

environment claims[.]’”   Id. (quoting Mendoza v. Borden, Inc.,

195 F.3d 1238, 1244 (11th Cir. 1999) (en banc)).

     As detailed in Artesi’s affidavit, Labatte’s comments about

her disabilities 12 occurred in 2014 and 2016.     Artesi Aff. (Doc.

No. 18-2) ¶¶ 7, 10.   Following gynecological surgery in March

2014, Labatte, on one occasion, said to Artesi, “you’re all worn

out . . . Too old.”   Id. ¶ 7a.   On one other occasion, Labatte

said, “If you had a kid, it wouldn’t be right.” Id. ¶ 7b.      And

on a monthly basis, Labatte said, in Artesi’s presence, “Good

morning ladies.   Oh you too, Jenn.”   Id. ¶ 7c.    In 2016, Labatte

commented, “What are you good for now?” in front of two of

Artesi’s co-workers, as well as “What guy would want you now?” 13




      Artesi maintains that her post-surgical status rendered
     12

her “disabled” within the meaning of the relevant state and
federal statutes. As the defendants do not object to this
categorization, the court accepts it for purposes of this
motion.

      Although Artesi claims that a handful
     13                                       of other comments
made by Labatte after her 2016 marriage are   disability-related,
they can only fairly be read as comments on   her gender, which
the court will address in its discussion of   Counts III and IV.


                                  19
     These comments, made on two or three separate occasions

over three years, fall short of demonstrating that Artesi’s

workplace “was permeated with discriminatory intimidation,

ridicule, and insult that was sufficiently severe or pervasive

to alter the conditions of [her] employment and create an

abusive working environment.”    Quiles-Quiles, 439 F.3d at 7.

Labatte’s comments about Artesi’s disabilities are undoubtedly

offensive.   Even if they are regarded as severe, “this evidence,

even in the light most favorable to [the plaintiff] falls far

short of the ‘constant mockery’ or ‘constant ridicule’

sufficient to prove” pervasiveness, as is required.     Posteraro,

159 F. Supp. 3d at 289 (D.N.H. 2016).    Accordingly, DeMoulas is

entitled to summary judgment on Artesi’s claim of disability-

based hostile work environment in Counts I and II. 14



     2. Failure to Accommodate

     Artesi also claims within Counts I and II that DeMoulas

failed to accommodate her disability by extending her leave.

Because there remain factual disputes about when and whether

Artesi asked DeMoulas for such an accommodation, and whether



      Artesi references a series of offensive comments made by
     14

Labatte that she only learned about from Ms. Barnum after her
termination. Artesi Aff. (Doc. No. 18-2) ¶ 12d. Given that she
was unaware of these comments while working at DeMoulas, they
cannot support the required subjective element of her hostile
environment claim.


                                 20
such an accommodation would be reasonable, the court denies

summary judgment on this claim.

     Employers are required to make “reasonable accommodations

to the known physical or mental limitations of an otherwise

qualified individual with a disability.”    42 U.S.C. §

12112(b)(5)(A); N.H. Rev. Stat. Ann. § 354–A:7, VII(a).    A

“qualified individual” is one “who, with or without reasonable

accommodation, can perform the essential functions of the

employment position that such individual holds or desires.”      42

U.S.C. § 12111(8).    An employer is relieved of the obligation to

accommodate a qualified employee if “the accommodation would

impose an undue hardship on the operation of the business.”      Id.

at § 12112(b)(5)(A).    Courts have recognized that in some cases,

an employee's request for a period of medical leave can be

considered a reasonable request for accommodation of a

disability.    See Echevarría v. AstraZeneca Pharm. LP, 856 F.3d

119, 128 (1st Cir. 2017); García-Ayala v. Lederle Parenterals,

Inc., 212 F.3d 638, 647 (1st Cir. 2000); Willinghan v. Town of

Stonington, 847 F. Supp. 2d 164, 188 (D. Me. 2012).    But the

request for accommodative leave, like any other request for

accommodation, must be “facially reasonable.”    Echevarria, 856

F.3d at 127.

     To prevail on a failure-to-accommodate claim, an employee

must establish that (1) she was disabled within the meaning of



                                  21
the ADA; (2) she was qualified to perform the essential

functions of either his existing position or another available

job, with or without reasonable accommodation; and (3) the

employer knew of her disability and did not reasonably

accommodate it.    See Audette v. Town of Plymouth, MA, 858 F.3d

13, 20-21 (1st Cir. 2017).

     To trigger a duty to accommodate, an employer must be on

notice that an employee is seeking an accommodation.    Freadman

v. Metro. Prop. & Cas. Ins. Co., 484 F.3d 91, 102 (1st Cir.

2007); Reed v. LePage Bakeries, Inc., 244 F.3d 254, 261 (1st

Cir. 2001).   This means the employee “must explicitly request an

accommodation, unless the employer otherwise knew one was

needed.”   Jones v. Nationwide Life Ins. Co., 696 F.3d 78, 89

(1st Cir. 2012).    Special words, like “reasonable

accommodation,” are not necessary, but the employee’s request

“must be sufficiently direct and specific, and it must explain

how the accommodation is linked to [her] disability.”    Id.

     DeMoulas makes two related arguments in support of summary

judgment on this claim.    First, DeMoulas asserts that it did

accommodate Artesi by extending her FMLA leave to January 23,

2017, two weeks beyond its expiration.    Second, DeMoulas

maintains that Artesi never requested additional leave beyond

January 23.   While the first point is undoubtedly true as a

factual matter, the court cannot say on this record whether the



                                 22
two-week extension was a reasonable accommodation.    Next, the

record does not conclusively support DeMoulas’ second argument.

It is true, as defendants point out, that Artesi herself did not

contact DeMoulas until February 28, 2017, roughly three weeks

after she returned to New Hampshire and more than one month

after her extended FMLA leave expired.   And it is undisputed

that even during the February 28 phone call, Artesi did not ask

for additional time off, but instead “decided to come in to

work” on March 6, 2017, the date her doctor released her for

return after her February 15, 2017 appointment.

     Nevertheless, the record demonstrates that Artesi

originally sought leave until February 6, 2017 and that her

husband called DeMoulas on February 10, 2017, two days after

Artesi returned from Florida, and informed Labatte that Artesi

would determine a return date after her next medical

appointment.   Artesi Aff. (Doc. No. 18-2) ¶ 33.   In addition,

the record shows that DeMoulas received a copy of Dr. Yarian’s

return-to-work letter on February 22, 2017.   While the evidence

is far from overwhelming, it is sufficient to create a genuine

issue as to whether DeMoulas’ two-week extension was reasonable

or whether DeMoulas was aware that Artesi was seeking additional

leave as an accommodation.

     In addition, whether additional leave would have created an

undue hardship for DeMoulas is not susceptible to resolution on



                                23
this summary judgment record.   The burden to show undue hardship

always remains with the employer.    Reed, 244 F.3d at 258.   The

analysis is “fact-intensive.”   Garcia-Ayala, 212 F.3d at 650.

Proof of an “undue hardship” can include financial impacts,

accommodations that are unduly extensive, substantially

disruptive, or that would fundamentally alter the nature or

operation of the business.   Id. (citing 29 C.F.R. § 1630.2(p)).

DeMoulas has offered no evidence or argument on this point,

thus, in addition to determining whether DeMoulas’ two-week

extension was a reasonable accommodation and whether Artesi

sought an accommodation, it will be for “the jury to decide

whether” additional leave would have created an undue hardship.

See EEOC v. Wesley Health Sys., LLC, No. 2:17-CV-126-KS-MTP,

2018 WL 6052581, at *2 (S.D. Miss. Nov. 19, 2018) (observing

that whether an accommodation poses an “undue hardship” for an

employer is a question of fact) (citing EEOC v. Universal Mfg.

Corp., 914 F.2d 71, 74 (5th Cir. 1990)).

     Accordingly, defendant’s motion for summary judgment is

denied with respect to plaintiff’s reasonable accommodation

claim in Counts I and II.




                                24
C.   Gender Discrimination (Counts III and IV)

     In Counts III and IV, Artesi alleges that DeMoulas

discriminated against her on the basis of her gender by

establishing or tolerating a hostile working environment.

       To prevail on a claim of a sexually hostile work

environment, Plaintiff must prove:

     (1) that she is a member of a protected class; (2)
     that she was subjected to unwelcome sexual harassment;
     (3)that the harassment was based upon sex; (4) that
     the harassment was sufficiently severe or pervasive so
     as to alter the conditions of plaintiff's employment
     and create an abusive work environment; (5) that
     sexually objectionable conduct was both objectively
     and subjectively offensive, such that a reasonable
     person would find
     it hostile or abusive and the victim in fact did
     perceive it to be so; and (6) that some basis for
     employer liability has been established.

Ponte, 741 F.3d at 320.

     In support of her claim, Artesi relies on Labatte’s

comments above, which, in the light most favorable to Artesi,

also relate to her gender.   In addition, after Artesi’s wedding

in September 2016, Labatte made the following three comments to

her: 1) “You’ll always be Tapscott,” (her maiden name); 2) “How

long do you think [the marriage] is going to last? It won’t be

long.”; and 3) “Poor guy.” (referring to her husband, said in

front of co-workers).   Artesi Aff. (Doc. No. 18-2) ¶ 11a-c.

     As with her claim of disability harassment, the court

agrees with the defendants that the gender-based harassment was

not severe or pervasive or objectively and subjectively


                                25
offensive to a degree that a reasonable person would find it

hostile or abusive.   These sporadic comments, made on a few

occasions separated by years in between, lack the necessary

severity and frequency to support plaintiff’s hostile

environment claim.    Gerald v. Univ. of P.R., 707 F.3d 7, 18 (1st

Cir. 2013).   Moreover, the comments, while offensive, did not

involve threats and the record does not suggest that Labatte’s

offensiveness interfered with Artesi’s work.   As Judge Laplante

observed in Posteraro, supra,

     This stands in contrast to, for example “the
     disgusting comments, conversations and treatment of
     [plaintiff that] were continuing consistent and
     occurred everyday.” White v. N.H. Dep't. of Corr.,
     221 F.3d 254 260 (1st Cir. 2000). It is certainly true
     that isolated incidents “if egregious enough” can
     evince a hostile work environment. Ponte, 741 F.3d at
     320 (citing [Noviello], 398 F.3d [at] 84; see e.g.,
     Billings v. Town of Grafton, 515 F.3d 39, 47–50 (1st
     Cir. 2008) (reversing a grant of summary judgment in
     favor of employer on a hostile work environment claim
     where supervisor repeatedly and egregiously stared at
     a female employee's breasts on many occasions over a
     multi-year period). But here, even if the court
     assumes that Posteraro's work performance was
     interfered with, the co-worker comments she complains
     of were neither frequent nor pervasive, nor was any
     particular comment egregious enough to support a
     hostile environment sexual harassment claim.

159 F. Supp. 3d at 287 (alteration in original).

     The same reasoning leads to the same conclusion here.

Accordingly, defendants are entitled to summary judgment on

Counts III and IV.




                                 26
D. Retaliation (Count VI)

      In Count VI, Artesi asserts that the defendants retaliated

against her for exercising her rights under the ADA and the

NHLAD.

      The ADA's retaliation provision states that “[n]o person

shall discriminate against any individual because such

individual has opposed any act or practice made unlawful by this

chapter.”   42 U.S.C. § 12203(a).     For purposes of that

provision, seeking an accommodation is protected conduct.

Freadman, 484 F.3d at 106.   To establish a retaliation claim

under the ADA, plaintiff “must show that: (1) she was engaged in

protected conduct; (2) suffered an adverse employment action;

and (3) there was a causal connection between the protected

conduct and the adverse action.”      Colón–Fontánez, 660 F.3d at

36.   If Artesi is able to make out a prima facie case of

unlawful retaliation, “the burden shifts to the employer to

articulate a legitimate, nondiscriminatory reason for its

employment decision.   The employer's burden is one of

production, not persuasion.”   Carreras v. Sajo, García &

Partners, 596 F.3d 25, 36 (1st Cir. 2010) (citations and

internal punctuation omitted).   Ultimately, the burden reverts

to Artesi to point to record evidence sufficient to permit a

reasonable jury to conclude that DeMoulas’ proffered explanation

is merely a pretext for unlawful discrimination and that her



                                 27
employment was actually terminated in retaliation for having

sought reasonable accommodation of her disability.      Hughes v.

So. N.H. Servs., Inc., No. 11-cv-516-SM, 2012 WL 5904949, at *6

(D.N.H. Nov. 26, 2012).

     As the court has previously explained, see Sec. III.B.2,

Artesi has presented enough evidence to survive summary judgment

on her failure to accommodate claim, because there remain

questions of fact as to whether she requested the accommodation

of additional leave and the duration of any such request.

Likewise, the sequence of events that followed Artesi’s return

to New Hampshire could lead a reasonable jury to that Artesi has

met her burden of demonstrating that Demoulas retaliated against

her for that request.

     First, shortly after Artesi’s return to New Hampshire, her

husband informed defendant Labatte that Artesi planned to return

to work when she was medically cleared.      Artesi Aff. (Doc. No.

18-2) ¶ 33.   Next, DeMoulas was informed of Artesi’s medical

clearance in Dr. Yarian’s February 22, 2017, letter.      Doc. No.

16-12.   Shortly thereafter, On February 28, 2017, Artesi called

DeMoulas to find out her work schedule.      Artesi Aff. (Doc. No.

18-2) ¶ 35.   Assistant Store Manager Paquette told her he

thought she was on the schedule.     Id.   Then, in a letter dated

the next day, March 1, 2017, DeMoulas informed Artesi that her

insurance had lapsed effected February 18, 2018, because she had



                                28
been terminated.   Doc. No. 16-13.   Nevertheless, on March 3,

2017, when Artesi responded to the letter by specifically asking

Ms. Pelletier in Demoulas’ human resources department whether

she had been fired, Ms. Pelletier was non-committal.     Artesi

Aff. (Doc. No. 18-12) ¶ 37.   She was only told of her

termination upon arrival at work on March 6, 2017.    Id. ¶ 40.

     Temporal proximity between protected conduct and an adverse

employment action, without more, is insufficient to permit a

trier-of-fact to conclude that the plaintiff was the victim of

unlawful retaliatory discrimination.    See, e.g., Alvarado v.

Donahoe, 687 F.3d 453, 464 (1st Cir. 2012).    Here, DeMoulas’

proffered reason for terminating Artesi was that she abandoned

her job.   Def. Mem. (Doc. No. 16-1) at 16.   But given the

timeline described above, a reasonable jury could conclude that

this was a pretext, as Artesi consistently demonstrated her

intent to return to her job, from the time her husband called

the store on February 10, 2017, up until the time she actually

did appear at work on March 6, 2017.    Finally, Artesi’s first

indication that she had been terminated, the March 1, 2017,

letter (referring back to February 18, 2017), came almost

immediately after she had asked the assistant store manager

about her schedule, suggesting her planned imminent return to

work.   Viewing the evidence in the light most favorable to the

plaintiff, a reasonable jury could find that DeMoulas decided to



                                29
fire Artesi when she informed them that she was ready to return

to work, in retaliation for seeking additional leave.

     Accordingly, summary judgment is denied as to Count VI.



E. Aiding and Abetting Discrimination (Count V) (Labatte only)

     Relying only on state law, Artesi alleges that Labatte

aided and abetted DeMoulas’ discriminatory actions.

     N.H. Rev. Stat. Ann. § 354-A:2 XV(d) indicates that

unlawful discriminatory practices include “aiding, abetting,

inciting, compelling or coercing another or attempting to aid,

abet, incite, compel, or coerce another to commit an unlawful

discriminatory practice . . . .”      An individual may be held

liable for aiding and abetting unlawful employment

discrimination under RSA 354-A:2 and :7.      U.S. Equal Emp’t.

Opportunity Comm’n v. Fred Fuller Oil Co., 168 N.H. 606, 611

(2016).

     Here, the two alleged “unlawful discriminatory practices”

surviving summary judgment are Artesi’s claims for failure to

accommodate her disability by extending her leave time, see Sec.

III.B.2, supra, and her retaliation claim.      See Sec. III.D,

supra.    According to Artesi, when she reported to work on March

6, 2017, Labatte told her that he had received all of her FMLA

paperwork and medical records, including the letters indicating

that she could return to work on March 6, 2017.      Artesi Aff.



                                 30
(Doc. No. 18-2) ¶ 39.   He made this comment despite having

previously told John Artesi that he had not heard from plaintiff

in eight weeks.   Id. ¶ 33.   Given DeMoulas’ position that it

terminated Artesi’s employment because she abandoned her job, a

reasonable jury could find that Labatte withheld information

that suggested otherwise, that could have affected DeMoulas’

decision, and thus abetted DeMoulas’ discriminatory actions.

Accordingly, summary judgment is denied as to Count V.



                          IV.   Conclusion

     Undoubtedly, the issues the defendants have raised in their

motion point towards weaknesses in Artesi’s case.      But summary

judgment “is not a device to be employed by a trial court to

dispose of litigation simply because it appears that the

plaintiff may have a weak case.”      Garter-Bare Co. v.

Munsingwear, Inc., 650 F.2d 975, 979 (9th Cir. 1980).        The

question at the summary judgment stage is not whether a jury is

sure to find a verdict for the plaintiff; the question is

whether a reasonable jury could rationally so find.        Hoyle v.

Freightliner, LLC, 650 F.3d 321, 334 (4th Cir. 2011) (emphasis

in original).

     For the reasons set forth herein, defendants’ motion for

summary judgment (Doc. No 16) is DENIED as to plaintiff’s

reasonable accommodation claims against DeMoulas in Counts I and



                                 31
II, and her retaliation claim, Count VI, and her claim against

Dennis Labatte in count V.   Defendants’ motion is GRANTED in all

other respects.

      Now that the claims in the case have been narrowed, the

parties would be well-advised to engage in good faith

discussions or mediation to determine whether the case might be

resolved before the parties and the court expend the time and

resources necessary for a trial.

      SO ORDERED.

                               __________________________
                               Andrea K. Johnstone
                               United States Magistrate Judge

June 2, 2020

cc:   Counsel of Record




                                32
